ORMOND, J.
If this decree can be supported, it must be on the ground that the Bank of Mobile stands in the attitude of a receiver appointed by the court, to keep the funds pending the litigation.
tÁn examination of the case will show that this view cannot be supported.
The money was paid to the Bank of Mobile by the order of the judge granting the injunction, and in accordance to the prayer of the bill, in discharge of an execution held by the Bank of Mobile against Roberts, the complainants executing an injunction bond. This was not done at the instance of the Bank of, Mobile, nor can any blame attach to it for receiving the money; still less can it be presumed that the .money was received by the Bank as a stake-holder. The fact that the execution held by the Bank against Roberts was returned satisfied, repels such presumption.
It was not therefore-competent for the court, on the dismissal of the complainants bill, to proceed in this summary mode to dispose of the money, which had been in litigation in the cause.
It is impossible to say to what extent the rights of the Bank of Mobile may not be eompromitted by such a course. It may be that it is not now in the power of the Bank again to sue out *112execution against Roberts on the judgment which has been satisfied, so that if the money be paid to the Planters and Merchants Bank, according to the order of the court, the Bank of Mobile may be without remedy.
It is however said, that the injunction bond cannot be made available to the Planters and Merchants Bank, because not only the Bank of Mobile, but also Roberts, and the sheriff of Mobile county, are obligees in the bond, and any recovery thereon as it must be in the name of all, will enure to the benefit of all. Admitting this argument its full force, it will not follow that the injury, if any exists, can be redressed by so summary a process as has been adopted in this case.
If no legal remedy exists, or if it be doubtful whether a court of law could afford a complete and adequate remedy by a bill in Chancery, all the parties interested in the decision of the question might be brought before the court and their relative interests adjusted.
We are not to be understood as deciding that the injurious consequences, which we have supposed the Bank of Mobile to be exposed to, will necessarily follow. It is sufficient that such may be the fact, to prevent the court from assuming to control the fund without having all the parties properly before it litigating their rights, so as to be enabled to make a decree which will not do injustice to any one.
These are principles too well settled to be now disputed; and therefore a Court of Chancery will not act in this summary mode, except when the fund over which its action is sought, has been placed by the court in the hands of its own officer, or of a receiver, to abide the final decree made in the case.
Let the decree be reversed. But it is not considered that this case in the aspect now presented is a ease for costs, each party will therefore pay its own costs in this court.